DAVID, J.,
dissents with opinion from denial of transfer.
I respectfully dissent from the majority’s decision to vacate our original order granting transfer and to now deny transfer. I would affirm the trial court. This case was tried over six full days, involving excellent attorneys on both sides and was presided over by a stellar trial judge. Numerous witnesses testified and many facts were highly contested. The incident in this case occurred in August 1997.. The case was filed in July 1999. It was tried before a jury in June 2010. The jury returned a verdict finding the Plaintiff 100% at fault for his injuries. I do not believe any error in the jury instructions met the abuse of discretion standard necessary to reverse the trial court’s giving of the challenged instruction. All 38 final instructions were warranted and relevant. The complained of instructions regarding State of the Art and Compliance with Government Regulations were proper statements of the law and were relevant to the allegations and the defenses raised. It did not require the jury to reach any particular conclusion and permitted counsel to argue that the evidence warranted its application or that the evidence did not warrant its application.